DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Examiner notes that the claims are replete with examples of indefiniteness and the examples below are NON-LIMITING examples only. Applicant must review and amend all claims for clarity, definiteness, and grammatical accuracy
Claim 2 recites “a rack and pinion louvre drive system”. This renders the claim indefinite, since “a louvre drive system” is recited in claim 1, from which claim 2 depends, and it is unclear if the “a rack and pinion louvre drive system” and “a rack and pinion louvre drive system” are intended to refer to the same structural element, or different elements entirely. Appropriate correction is required. 
Claim 2 recites “a plurality of rotatably operable louvres”. This renders the claim indefinite, since “a louvre” is recited in claim 1, from which claim 2 depends, and it is unclear if the “a plurality of rotatably operable louvres” and “a louvre” are intended to refer to the same structural element, or different elements entirely. Appropriate correction is required. 
Claim 2 recites “the boss having a right circular cylindrical inner section that constitutes a mounting axle on which the louvre is mounted for rotation”. This renders the claim indefinite, since “a louvre axle” is recited in claim 1, from which claim 2 depends, and it is unclear if the “a mounting axle” and “a louvre axle” are intended to refer to the same structural element, or different elements entirely. Appropriate correction is required.
Claim 2 recites “a tilter pinion gear is mounted on at least one louvre end plug boss, the tilter pinion gear being formed on the underside thereof”. This renders the claim indefinite, as “a pinion” is previously recited in claim 1, from which claim 2 depends, and it is unclear of “a tilter pinion gear” and “a pinion” are intended to refer to the same structural element, or different elements entirely. Additionally, it is unclear what exactly “the underside thereof” is referring to (i.e. what is “thereof”? The underside of what?).  Appropriate correction is required.
Claim 3 recites “the teeth of which”. This renders the claim indefinite, as “the teeth of which” lacks proper antecedent basis and is unclear. Appropriate correction is required.
Claim 4 recites “the end of the rack”. This renders the claim indefinite, since “an externally operable rack “is recited in claim 1, “a rack and pinion louvre drive system” is 
Claim 4 recites “the slot recess”. This renders the claim indefinite, as “the slot recess” lacks proper antecedent basis and is unclear. Appropriate correction is required.
Claim 4 recites “the material of the rack”. This renders the claim indefinite, as “the material” lacks proper antecedent basis and is unclear. Appropriate correction is required.
Claim 4 recites “the sides of the rack”. This renders the claim indefinite, as “the sides of the rack” lacks proper antecedent basis and is unclear. Appropriate correction is required.
Claim 4 recites “the closed recesses”. This renders the claim indefinite, as “the closed recesses” lacks proper antecedent basis and is unclear. Appropriate correction is required.
Claim 4 recites “the gear teeth”. This renders the claim indefinite, as “the gear teeth” lacks proper antecedent basis and is unclear. Appropriate correction is required.
Claim 4 recites “the recesses of the pinion”. This renders the claim indefinite, as “the recesses of the pinion” lacks proper antecedent basis and is unclear. Appropriate correction is required.
Claim 4 recites “the zone remote from the end of the bolt rack”. This renders the claim indefinite, as “the zone” and “the end of the bolt rack” each lack proper antecedent basis and are unclear. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102a1 as being anticipated by Digianni et al. (US 5,469,658) (hereinafter Digianni).
Regarding claim 1, Digianni discloses a louvre shutter comprising a frame (Figure 1, elements 14, 16, 18, 20), a louvre (Figures 1-3, element 22) rotatably mounted in the frame on a louvre axle (Figure 3, element 36), and a louvre drive system mounted within an enclosed housing formed within the frame, the louvre drive system including an externally operable rack (Figures 1-3, element 44 is externally operable via lever 60, as shown in Figure 2a) reciprocably mounted in the drive system housing and a pinion (Figures 1-3, element 40)  mounted to the louvre axle, the pinion being engaged with the rack such that reciprocation of the rack rotates the louvre relative to the frame.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Digianni et al. (US 5,469,658) (hereinafter Digianni) in view of Meyerink et al. (US 2016/0376834) (hereinafter Meyerink).
Regarding claim 2, as best understood, Digianni discloses wherein the frame comprises a pair of opposed, vertical side stiles and horizontal rails including a top rail and a bottom rail (Figure 1, elements 14, 16, 18, 20); the shutter includes a plurality of rotatably operable louvres (Figures 1-3, multiple element 22) comprising louvre blades horizontally mounted to the stiles, the louvres being driven to rotate between open and closed positions of the louvres by means of a rack and pinion louvre drive system, in which: the louvres each include a louvre end plug (Figures 3-4, element 34) fixed to the louvre blade at either end of the louvre blade; the louvre end plugs each have an external boss (Figure 4, element 36) extending outwardly from an outer face of the louvre end plug, the boss having a right circular cylindrical inner section that constitutes a mounting axle on which the louvre is mounted for rotation within louvre mounting holes (Figure 4, element 38) pre-formed in the stiles, and a tilter pinion gear is mounted on at least one louvre end plug boss, the tilter pinion gear (Figures 1-4, element 40) being formed on the underside thereof. Digianni does not explicitly disclose wherein an outer section is formed to define an externally keyed hexagonal WO 2018/170521PCT/ZA2018/05001328driver formation; and a tilter pinion gear is mounted on at least one louvre end plug boss, the tilter pinion gear being formed on the underside thereof, with a hexagonal socket formation shaped complementally to the hexagonal shape of the hexagonal driver.  Meyerink, however, teaches that it is known in the art to configure a louvre (See Figure 10) rotatably mounted in a frame on a louvre axle (Figure 10, element 316), and a louvre drive 



Allowable Subject Matter
As best understood, Examiner believes that Claims 3 and 4 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/JUSTIN B REPHANN/Examiner, Art Unit 3634